Title: From George Washington to the Magistrates of Philadelphia, 25 December 1778
From: Washington, George
To: Magistrates of Philadelphia


  
    Gentlemen
    Phila. Decr 25th 1778
  
  I return you my warmest thanks for the honor you do me in your obliging address—Such a distinguished proof of the affection of my  
    
    
    
    fellow citizens manifested by so respectable a body as the Magistrates of the city of Philadelphia cannot but afford me the most sensible pleasure.
I congratulate you Gentlemen that this State is again in possession of its capitol; and I sincerely hope that a persevering exercise of the same national virtues which have hitherto frustrated the designs of the enemy will perpetuate to this city a full enjoyment of all the blessings which have been the objects of the present glorious and important contest.

  Go: Washington

